  Case 15-13349         Doc 39     Filed 10/03/18 Entered 10/03/18 07:29:58              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-13349
         DEMETRICE DIANE GREEN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/15/2015.

         2) The plan was confirmed on 07/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/12/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $825.00.

         10) Amount of unsecured claims discharged without payment: $29,274.78.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-13349       Doc 39        Filed 10/03/18 Entered 10/03/18 07:29:58                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,254.00
       Less amount refunded to debtor                             $54.00

NET RECEIPTS:                                                                                      $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,575.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $317.30
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,892.30

Attorney fees paid and disclosed by debtor:                  $425.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed         Paid         Paid
ADVENTIST MIDWEST HEALTH         Unsecured          33.00      1,800.00         1,800.00        403.86        0.00
Allied Collection Services       Unsecured          80.00           NA               NA            0.00       0.00
ATG CREDIT                       Unsecured         473.00           NA               NA            0.00       0.00
ATG CREDIT                       Unsecured         685.00           NA               NA            0.00       0.00
ATG CREDIT                       Unsecured         157.00           NA               NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         350.00           350.00          78.53       0.00
BANK OF AMERICA                  Unsecured            NA         500.00           500.00        112.18        0.00
CASH LOANS TODAY                 Unsecured         500.00           NA               NA            0.00       0.00
CHECK N GO                       Unsecured         400.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,900.00       4,571.01         4,571.01      1,025.57        0.00
COMMONWEALTH EDISON              Unsecured           0.00           NA               NA            0.00       0.00
COOK COUNTY & HEALTH HOSPITAL    Unsecured         317.00           NA               NA            0.00       0.00
GREENTREE & ASSOC                Unsecured            NA         806.00           806.00        180.84        0.00
HONOR FINANCE                    Unsecured      2,594.00            NA               NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      4,000.00       4,263.78         4,263.78        956.65        0.00
JH STROGER HOSPITAL OF COOK      Unsecured         334.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         384.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         302.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         579.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         643.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         525.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         384.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         579.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         579.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         388.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         388.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         593.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         388.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         388.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         579.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         574.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-13349        Doc 39     Filed 10/03/18 Entered 10/03/18 07:29:58                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
MEDICAL BUSINESS BUREAU        Unsecured         461.00           NA           NA             0.00        0.00
MEDICAL BUSINESS BUREAU        Unsecured         225.00           NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         224.00           NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         591.00           NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         591.00           NA           NA             0.00        0.00
MILE SQUARE HEALTH CENTER      Unsecured          40.00           NA           NA             0.00        0.00
NORTHWEST COLLECTORS           Unsecured         200.00           NA           NA             0.00        0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         643.00           NA           NA             0.00        0.00
PROGRESSIVE LEASING            Unsecured            NA       1,865.00     1,865.00         418.44         0.00
RENT A CENTER CORP             Unsecured           0.00           NA           NA             0.00        0.00
STATE COLLECTION SERVICE       Unsecured          50.00           NA           NA             0.00        0.00
TITLEMAX OF ILLINOIS           Secured           587.00        586.69       586.69            0.00        0.00
TITLEMAX OF ILLINOIS           Unsecured         587.00           NA        586.69         131.63         0.00
UNIVERSITY OF IL HOSPITAL      Unsecured      2,002.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00               $0.00
      Mortgage Arrearage                                    $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
      All Other Secured                                   $586.69                 $0.00               $0.00
TOTAL SECURED:                                            $586.69                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $14,742.48           $3,307.70                  $0.00


Disbursements:

       Expenses of Administration                            $3,892.30
       Disbursements to Creditors                            $3,307.70

TOTAL DISBURSEMENTS :                                                                         $7,200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-13349         Doc 39      Filed 10/03/18 Entered 10/03/18 07:29:58                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
